WILLIAMS, Justice.
This is an attempted appeal by petition in error with case-made attached from a judgment of the District Court of Tulsa County, wherein defendant’s demurrer to plaintiff’s evidence was sustained. Motion for a new trial was overruled and notice of appeal given, and on April 11, 19S7, the case-made was settled by the trial judge. The petition in error with case-made attached was not filed in this court until May 3, 1957, more than 20 days after the case-made was settled.
Our statute, 12 O.S.1955 Supp. Sec. 972, requires that proceedings by case-made for reversing, vacating or modifying judgments or final orders be commenced within 20 days from the date the case-made is settled, and where the case-made and petition in error are not filed in this court within 20 days from the date the case-made is settled, this court is without jurisdiction to entertain the appeal and will dismiss the same. Jordan v. Snakard, Okl., 320 P.2d 396; Smith v. Independent School District Number Sixteen, Okl., 321 P.2d 430; Video Independent Theatres, Inc., v. Walker, Okl., 308 P.2d 958. As this court is without jurisdiction it is our duty to dismiss the appeal. Albert v. Card, Okl., 317 P.2d 766; Video Independent Theatres, Inc., v. Walker, supra ; Long v. McMahan, 205 Okl. 696, 241 P.2d 185.
Appeal dismissed.
WELCH, C. J., CORN, V. C. J., and DAVISON, HALLEY, JOHNSON, BLACKBIRD and JACKSON, JJ., concur.